Citation Nr: 1042235	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-13 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 2004, 
for the grant of special monthly compensation (SMC) for the loss 
of use of the left eye.  

2.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected residuals of a detached retina of the left 
eye.  

3.  Entitlement to an effective date prior to November 22, 1994 
for the grant of service connection for residuals of a detached 
retina of the left eye.  


REPRESENTATION

Appellant represented by:	Franklin J. Foil, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and March 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  The April 2004 rating decision was issued in 
connection with a March 2004 Board decision that granted service 
connection for a left eye retinal detachment and its residuals.  
The purpose of the April 2004 rating decision was to effectuate 
the Board's grant of service connection and to assign an initial 
disability rating for the service-connected residuals of a left 
eye retinal detachment and to assign an effective date for the 
grant of service connection.  In the April 2004 rating decision, 
the RO assigned an initial noncompensable rating for the service-
connected detached retina of the left eye, effective from January 
19, 1995.  The Veteran subsequently appealed that determination.  

In the March 2005 rating decision, the RO increased the initial 
disability rating for the service-connected left eye retinal 
detachment to 30 percent, effective from January 19, 1995.  The 
RO also granted entitlement to SMC based on loss of use of the 
left eye, with light perception only, effective from June 15, 
2004.  

In a VA Form 9, received at the RO in May 2005, the Veteran 
disagreed with the effective date for the grant of service 
connection for the left eye detached retina, requested an 
increased disability rating to at least 50 percent for the 
service-connected left eye detached retina, and also disagreed 
with the effective date of June 15, 2004 for the grant of SMC for 
loss of use of the left eye.  The Veteran specifically requested 
an effective date of November 1994, the date of claim, for both 
the grant of service connection for the detached retina of the 
left eye, and for the award of SMC.

In an August 2006 rating decision, the RO granted an effective 
date of November 22, 1994 for the grant of service connection for 
residuals of detached retina of the left eye.  Although the RO 
considered the August 2006 decision a full grant of benefits 
sought on appeal, the Veteran submitted a disagreement with that 
determination that was received at the RO in May 2007.  The RO 
has yet to act in that regard.

The RO continued to deny the Veteran's claim for an earlier 
effective date for the grant of SMC, and for an initial rating in 
excess of 30 percent for the service-connected detached retina of 
the left eye.  In a November 2007 decision, the Board denied the 
claims.  

The Veteran appealed the Board's November 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  

Regarding the issue of entitlement to an effective date prior to 
June 15, 2004 for the award of SMC, while the Veteran's claim was 
pending at the Court, the Veteran (appellant) and VA's General 
Counsel (appellee) reached a settlement in the matter, and as a 
result, filed a Joint Motion to Terminate the Appeal on the basis 
of the settlement agreement reached by both parties.  The Joint 
Motion, filed in December 2009, was granted by the Court in 
December 2009.  The terms of the settlement agreement are the 
subject of this decision and are reflection herein.  

With regard to the issue of entitlement to an initial rating in 
excess of 30 percent for the service-connected detached retina of 
the left eye, the parties filed another Joint Motion, in December 
2009, requesting that the Court vacate and remand that portion of 
the Board's November 2007 decision that denied an initial rating 
in excess of 30 percent for the service-connected residuals of a 
detached retina of the left eye.  In December 2009, the Court 
granted the Joint Motion and the case was returned to the Board.  

In July 2010 correspondence, the Board notified the Veteran and 
his attorney of the Court's action and indicated that they had 90 
days from the date of the correspondence to submit any additional 
argument or evidence in support of the appeal.  Although the 
Veteran indicated that additional evidence would be forthcoming, 
to date, no additional evidence was received within the 90 day 
window.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for the service-connected residuals of a 
detached retina is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

In a December 2009 Order, the Court granted a Motion to Terminate 
the Veteran's appeal as to the issue of entitlement to an 
effective date prior to June 15, 2004 for the award of SMC, in 
lieu of a Stipulation Agreement between the parties to have VA 
assign an effective date of November 22, 1994 for an award of SMC 
for loss of use of the left eye.  


CONCLUSION OF LAW

As the Board is bound by the December 2009 Order of the Court, an 
effective date of November 22, 1994 for the award of SMC for loss 
of use of the left eye is assigned pursuant to the December 2009 
Stipulation Agreement between the Veteran and VA's General 
Counsel.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.151, 3.350, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2009 Stipulation Agreement, the Veteran and VAs 
General Counsel agreed to a settlement with respect to the issue 
of entitlement to an effective date prior to June 15, 2004 for 
the award of SMC based on the loss of use of one eye pursuant to 
38 C.F.R. § 3.350.  

According to the terms of the settlement agreement between the 
Veteran and VA's Office of General Counsel, the parties agreed 
that VA would assign an effective date of November 22, 1994 for 
the award of SMC based on the loss of use of the left eye as a 
result of the service-connected detached retina of the left eye.  

As part of the settlement agreement, VA does not admit that any 
error was committed by VA or any of its employees in the 
adjudication of the claim that is the subject of the appeal.  

Furthermore, the Veteran has agreed to terminate his pending 
appeal, with prejudice, as to the issue of entitlement to an 
earlier effective date for the award of SMC for loss of use of 
the left eye.  In light of the settlement between the parties, 
the Court granted the Motion to Terminate the Veteran's Appeal in 
December 2009.  


ORDER

An effective date of November 22, 1994 for the award of SMC is 
granted pursuant to the December 2009 settlement agreement 
between VA's General Counsel and the Veteran; and to that extent, 
the appeal is dismissed.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for 
the service-connected residuals of a detached retina of the left 
eye.  

Under the criteria for rating eye disabilities in effect prior to 
December 10, 2008, chronic residuals from a detached retina of 
the eye and non-congestive glaucoma are rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 10 
percent during active pathology.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6008, 6013 (2007).

Ratings for visual acuity are based on a Snellen's test or the 
equivalent.  The basis of the rating is the best distance vision 
obtainable after best correction with glasses.  If there exists a 
difference of more than four diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than four 
diopters difference from that used with the better eye, will be 
taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75.  
The percentage evaluation is provided in Table V of 38 C.F.R. § 
4.84a.  If a person cannot read at one of the scheduled steps or 
distances, but can read at the next step or distance, the rating 
shall be selected from the latter step or distance.  38 C.F.R. § 
4.83.

Measurement of the visual field will be made where there is 
disease of the optic nerve or when otherwise indicated.  A 
procedure for the calculation of the average concentric 
contraction is provided in 38 C.F.R. § 4.76a with ratings for 
impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.  
The most severe contraction is to 5 degrees which reduces the 
visual efficiency to zero.  The maximum rating for a unilateral 
condition with contraction to 5 degrees is 30 percent.  38 C.F.R. 
§ 4.76, 4.84a, Diagnostic Code 6080.

Bilateral or unilateral aphakia warrants a 30 percent rating that 
may not be combined with other ratings for impaired vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6029.

Based on the above criteria, there is no basis on which to assign 
a rating greater than 30 percent for the residuals of a detached 
retina of the left eye in this case, as the visual acuity of the 
right eye in November 1994 was 20/20 with no field loss and the 
acuity in the left eye was not correctable.  "Not correctable" is 
more severe than the next less severe category and will therefore 
be evaluated as light perception only.  Based on this level of 
visual acuity for both eyes, Table V of 38 C.F.R. § 4.84a 
provides a rating no higher than 30 percent.  Based on a 
unilateral constricted field of vision of 10 degrees, Diagnostic 
Code 6080 provides a lower rating of 20 percent.  There was no 
diopter correction noted for the left eye which is clearly the 
poorer eye.  Unilateral aphakia warrants a maximum rating of 30 
percent under Diagnostic Code 6029.

According to the criteria above, a higher rating is not available 
unless the acuity of the better right eye is more severe than 
20/40 or there is anatomical loss of the eye.

However, according to the December 2009 Joint Motion for Remand, 
the parties agreed that the Board erred in the November 2007 
decision because it did not consider the relevance, if any, of 
38 C.F.R. § 4.80 (2007), which indicates that combined ratings 
for disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an enucleation 
or a serious cosmetic defect added to the total loss of vision.  
The current record is not adequate to determine whether there 
exists a "serious cosmetic defect added to the total loss of 
vision" that would allow for a potential combined rating higher 
than the currently assigned 30 percent rating for loss of vision 
of the left eye pursuant to 38 C.F.R. § 4.80 (2007).  As such, a 
VA examination is necessary to obtain this information.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should associate with 
the claims folder VA medical records pertaining to the veteran 
that are dated from 2005 to the present.  The Veteran should also 
be requested to provide any additional relevant private medical 
records or sufficient information and authorization that would 
allow VA to attempt to obtain the records on his behalf.  

Additionally, the Veteran seeks an earlier effective date of the 
grant of service connection for the residuals of the left eye 
retinal detachment.  

Although the Veteran initially requested an effective date of 
November 22, 1994 for the grant of service connection, and that 
effective date was ultimately assigned, the Veteran apparently 
reconsidered his initial request, and, within the applicable time 
period, filed a Notice of Disagreement (NOD) with the August 2006 
rating decision that assigned the November 22, 1994 effective 
date.  That NOD was received at the RO in May 2007.  The Board 
has yet to issue a Statement of the Case (SOC) in this regard.  

As such, the RO is now required to send the Veteran a SOC as to 
this issue in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  Where a Notice of Disagreement has been submitted, 
the Veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect requiring 
a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of 
the Case as to the issue of entitlement to 
an effective date prior to November 22, 
1994 for the grant of service connection 
for the residuals of a detached retina of 
the left eye in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

2.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his service-connected residuals 
of a left eye retinal detachment since 
January 2005, not already associated with 
the claims file.  

3.  Contact the Veteran and inform him that 
he can submit additional relevant private 
medical records or sufficient information 
and authorization that would allow VA to 
request the records.  With appropriate 
authorization from the Veteran, associate 
with the claims folder any additional 
relevant private records pertinent to the 
claim on appeal not already associated with 
the claims file.  

4.  Schedule the Veteran for a VA 
ophthalmology examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.  It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected residuals of a detached retina.  
The examiner should also specifically opine 
as to whether the Veteran's service-
connected residuals of a detached retina of 
the left eye results in a "serious cosmetic 
defect."  The examiner should provide a 
complete rationale for the opinion.  

5.  Following completion of the development 
requested, readjudicate the Veteran's claim 
of entitlement to an initial rating in 
excess of 30 percent for the service-
connected residuals of a detached retina of 
the left eye.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


